DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  10, 636, 241. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found an implied in the instant application.
Claims 1 and 5 of the pending application recite the following:
An apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: receive, by an application executing on the processor from a contactless card, action data used to determine an action associated with a tap of the contactless card to the apparatus; generate, by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card.
Whereas claim 1 of US Patent No. 10, 636, 241 discloses an apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: receive, by an application executing on the processor from a communications interface of a contactless card, action data used at least in part to determine an action associated with a tap of the contactless card to the apparatus; receive a machine learning (ML) model, the ML model generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, the contactless card one of the plurality of contactless cards; determine, by the application, a context of the application based at least in part on a current output of the application; generate a predicted action by the application based on the action data, the context, and the ML model; and initiate, by the application, performance of the predicted action based on the tap of the contactless card to the apparatus.
The instant claim obviously encompass the claimed invention of US Patent No. 10, 636, 241 and differ only by terminology which is well within the level of one of ordinary skill in the art.  Reading claims 1-20 of the application in light of the specification, the examiner finds that claim 1-20 merely recites an obvious variant of the invention already allowed in claims 1-20 of US Patent No. 10, 636, 241.
The correspondent of claim is as follows:
Claims 1 and 5  of the  instant application corresponds to claims 1, and 2 of the ‘241 patent.
Claim 2 of the instant application corresponds to claim 3 of the ‘241 patent. 
Claim 3 of the instant application corresponds to claim 4 of the ‘241 patent. 
Claim 4 of the instant application corresponds to claim 1 of the ‘241 patent. 
Claim 5 of the instant application corresponds to claim 5 of the ‘241 patent.
Claim 6 of the instant application corresponds to claim 6 of the ‘241 patent.
Claim 7 of the instant application corresponds to claim 7 of the ‘241 patent.
Claims 8 and 12 of the instant application corresponds to claim 8, 9 of the ‘241 patent.
Claim 9 of the instant application corresponds to claim 10 of the ‘241 patent.
Claim 10 of the instant application corresponds to claim 11 of the ‘241 patent.
Claim 11 of the instant application corresponds to claim 8 of the ‘241 patent.
Claim 12 of the instant application corresponds to claim 12 of the ‘241 patent.
Claim 13 of the instant application corresponds to claims 11 and 13 of the ‘241 patent.
Claim 14 of the instant application corresponds to claim 14 of the ‘241 patent.
Claims 15 and 20 of the instant application corresponds to claims 15 and 16 of the ‘241 patent.
Claim 16 of the instant application corresponds to claims 17 and 19 of the ‘241 patent.
Claim 17 of the instant application corresponds to claim 18 of the ‘241 patent.
Claim 18 of the instant application corresponds to claims 15 and 19 of the ‘241 patent.
Claim 19 of the instant application corresponds to claims 19 of the ‘241 patent.
Claim 20 of the instant application corresponds to claim 20 of the ‘241 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.  106 43420. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found an implied in the instant application.
Claims 1 and 5 of the pending application recite the following:
An apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: receive, by an application executing on the processor from a contactless card, action data used to determine an action associated with a tap of the contactless card to the apparatus; generate, by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card.
Whereas claim 1 of US Patent No. 106434240 the applicant claims the following:
1. An apparatus, comprising: a processor circuit; and a memory storing instructions which when executed by the processor circuit, cause the processor circuit to: authenticate, by an application executing on the processor circuit, credentials associated with an account; detect, by the application, a tap of a contactless card associated with the account to the apparatus; receive, by the application from a communications interface of the contactless card, action data used at least in part to determine an action associated with the tap of the contactless card to the apparatus; receive a machine learning (ML) model, the ML model generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, the contactless card associated with the account one of the plurality of contactless cards; determine, by the application, a context of the application based at least in part on a current output of the application; generate a predicted action by the application based on the action data, the determined context, and the ML model, the predicted action associated with at least one of the apparatus; and initiate, by the application, performance of the predicted action based on the tap of the contactless card to the apparatus application and an operating system (OS) executing on the processor circuit; determine, the predicted action as the action associated with the tap of the contactless card to the apparatus; and initiate, by the application, performance of the predicted action based on the tap of the contactless card to the apparatus.
The instant claim obviously encompass the claimed invention of US Patent No. 10, 643, 420 and differ only by terminology which is well within the level of one of ordinary skill in the art.  Reading claims 1-20 of the application in light of the specification, the examiner finds that claim 1-20 merely recites an obvious variant of the invention already allowed in claims 1-16 of US Patent No. 10, 643, 420.
The correspondent of claim is as follows:
Claims 1 and 5 of the instant application corresponds to claim 1 of the ‘420 patent.
Claim 2 of the instant application corresponds to claim 2 of the ‘420 patent.
Claim 3 of the instant application corresponds to claim 3 of the ‘420 patent.
Claim 4 of the instant application corresponds to claim 1 of the ‘420 patent.
Claim 5 of the instant application corresponds to claim 1 of the ‘420 patent. Claim 6 of the instant application corresponds to claim 4 of the ‘241 patent.
Claim 7 of the instant application corresponds to claim 5 of the ‘420 patent.
Claims 8 and 12 of the instant application corresponds to claim 7 of the ‘420 patent.
Claim 9 of the instant application corresponds to claim 8 of the ‘420 patent.
Claim 10 of the instant application corresponds to claim 11 of the ‘420 patent.
Claim 11 of the instant application corresponds to claim 8 of the ‘420 patent.
Claim 13 of the instant application corresponds to claim 9 of the ‘420 patent.
Claim 14 of the instant application corresponds to claim 16 of the ‘420 patent.
Claims 15 and 20 of the instant application corresponds to claim 7 of the ‘420 patent.
Claim 16 of the instant application corresponds to claim 9 of the ‘420 patent.
Claim 17 of the instant application corresponds to claim 3 of the ‘420 patent.
Claim 18 of the instant application corresponds to claim 7 of the ‘420 patent.
Claim 19 of the instant application corresponds to claim 16 and 19 of the ‘420 patent.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  10957143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found an implied in the instant application.	
Claims 1 and 5 of the pending application recite the following:
An apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: receive, by an application executing on the processor from a contactless card, action data used to determine an action associated with a tap of the contactless card to the apparatus; generate, by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
Wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards 
to a plurality of devices, wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an 
operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card.

Whereas claim 1 of US Patent No. 10957143 the applicant claims the following: 1. An apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: receive, by an application executing on the processor from a contactless card, action data used at least in part to determine an action associated with a tap of the contactless card to the apparatus; determine, by the application, a first context of a plurality of contexts of the application based at least in part on a current output of the application; generate a predicted action by the application based on the action data, the first context, and a machine learning (ML) model, the ML model generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices; and initiate, by the application, performance of the predicted action based on the tap of the contactless card to the apparatus.
The instant claim obviously encompass the claimed invention of US Patent No. 10, 957, 143 and differ only by terminology which is well within the level of one of ordinary skill in the art.  Reading claims 1-20 of the application in light of the specification, the examiner finds that claim 1-20 merely recites an obvious variant of the invention already allowed in claims 1-20 of US Patent No. 10, 957, 143.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6, 8-10, 13 and 15, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al US Publication No. 2012/0290472 in view of Zhu US Patent No. 8, 123, 128.
Re Claim 1, Mullen discloses an apparatus, comprising: a processor; and a memory storing instructions which when executed by the processor cause the processor to: 
receive, by an application executing on the processor from a contactless card, action data used to determine an action associated with a tap of the contactless card to the apparatus; generate, on the processor, a predicted action based on the action  data ; and initiate, by the application, performance of the predicted action (P 80-81, 106, 138).  
Mullen fails to specifically discloses generating by a machine learning (ML) model executing on the processor, a predicted action based on the action data ; and initiate, by the application, performance of the predicted action.
However Zhu discloses  generating by a machine learning (ML) model executing on the processor, a predicted action based on the action  data ; and initiate, by the application, performance of the predicted action (Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5 line 27; Column 6, line 47-53).
Given the teachings of Mullen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Mullen with generating by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
Doing so would generate a preselection containing at least one card which is relevant to a context in which the mobile device is used to facilitate the automatic selection of a specific card. 
Re Claim 2,  Mullen and Zhu discloses the apparatus of claim 1, and  Zhu discloses the memory storing instructions which when executed by the processor cause the processor to: determine a context of the application based on at least one function associated  with a current output of the application, the  current output of the application comprising a page outputted on a display of the apparatus, wherein the predicted action is further generated based  on the determined context  (Column 5, lines 5-19 ;Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5  line 27).  
Re Claim 3, Mullen and Zhu discloses the apparatus of claim 1, and Mullen discloses the memory storing instructions which when executed by the processor cause the processor to, prior to initiating performance of the predicted action: receive, by the application, a rule for initiating the performance of the predicted action; and determine, by the application, that an account associated with the contactless card satisfies the rule (P80-82).
Re Claim 6, Mullen and Zhu discloses the apparatus of claim 1,  and Mullen discloses the memory storing instructions which when executed by the processor cause the processor to: receive input specifying a user-defined action to associate with the tap of the contactless card to the apparatus and a context of the application; and cause an indication of the user-defined action being associated with the tap of the contactless card to the apparatus and the context of the application to be stored in a memory of the contactless card ( P 80-81, 106, 138).    
Re Claim 8, Mullen discloses a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by a processor circuit of a device to cause the processor circuit to: receive, by an application executing on the processor from a contactless card, action data used to determine an action associated with a tap of the contactless card to the device; a predicted action based on the action data; and initiate, by the application, performance of the predicted action (P80-81, 106, 138).  
Mullen fails to specifically discloses generating , by a machine learning (ML) model executing on the processor, a predicted action based on the action data ; and initiate, by the application, performance of the predicted action.
 However Zhu discloses  generating by a machine learning (ML) model executing on the processor, a predicted action based on the action  data ; and initiate, by the application, performance of the predicted action (Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5 line 27; Column 6, line 47-53).
Given the teachings of Mullen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Mullen with generating by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
Doing so would generate a preselection containing at least one card which is relevant to a context in which the mobile device is used to facilitate the automatic selection of a specific card. 
Re Claim 9, Mullen and Zhu discloses the non-transitory computer-readable storage medium of claim 8, and Zhu discloses further comprising computer-readable program code executable by the processor circuit to cause the processor circuit to: determine a context of the application based on at least one function associated with a current output of the application, the current output of the application comprising a page outputted on a display of the device, wherein the predicted action is further generated based on the determined context (Column 5, lines 5-19 ;Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5  line 27).    
Re Claim 10, Mullen and Zhu discloses the non-transitory computer-readable storage medium of claim 8, and Mullen discloses prior to initiating performance of the predicted action: receive, by the application, a rule for initiating the performance of the predicted action; and determine, by the application, that an account associated with the contactless card satisfies the rule (P80-82).  
Re Claim 13, Mullen and Zhu discloses the non-transitory computer-readable storage medium of claim 8, and Mullen discloses receiving input specifying a user-defined action to associate with the tap of the contactless card to the device and a context of the application; and store, in a memory of the contactless card, an indication of the user-defined action as being associated with the tap of the contactless card to the device and the context of the application (P 80-81, 106, 138).    
Re Claim 15, Mullen discloses a computer-implemented method, comprising: receiving, by an application executing on a processor of a device from a contactless card, action data used to determine an action associated with a tap of the contactless card to the device;, a predicted action based on the action data; and initiating, by the application, performance of the predicted action (P80-81, 106, 138).  .  
Mullen fails to specifically discloses generating , by a machine learning (ML) model executing on the processor, a predicted action based on the action data ; and initiate, by the application, performance of the predicted action.
 However Zhu discloses  generating by a machine learning (ML) model executing on the processor, a predicted action based on the action  data ; and initiate, by the application, performance of the predicted action (Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5 line 27; Column 6, line 47-53).
Given the teachings of Mullen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Mullen with generating by a machine learning (ML) model executing on the processor, a predicted action based on the action data; and initiate, by the application, performance of the predicted action.
Doing so would generate a preselection containing at least one card which is relevant to a context in which the mobile device is used to facilitate the automatic selection of a specific card. 
Re Claim 16, Mullen and Zhu discloses the method of claim 15, and Zhu discloses further comprising: determining a context of the application based on at least one function associated with a current output of the application, the current output of the application comprising a page outputted on a display of the device, wherein the predicted action is further generated based on the determined context (Column 5, lines 5-19 ;Column 4, lines 15-27 and Column 4, 39-44, Column 4 line 65- Column 5  line 27).  
Re Claim 17, Mullen and Zhu  discloses the method of claim 15,  and Mullen discloses prior to initiating performance of the predicted action: receiving, by the application, a rule for initiating the performance of the predicted action; and determining, by the application, that an account associated with the contactless card satisfies the rule (P80-82).  
Re Claim 19, Mullen and Zhu  discloses the method of claim 15,  and Mullen discloses wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card, the method further comprising: receiving input specifying a user-defined action to associate with the tap of the contactless card to the device and a context of the application; and storing, in a memory of the contactless card, an indication of the user-defined action as being associated with the tap of the contactless card to the device and the context of the application ( P 80-81, 106, 138).      

5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen et al. US Publication 2012/0290472  in view of Zhu US Patent No. 8, 123, 128  as applied to claim 1 above, and further in view of Levesque US Publication No. 2016/0179199. 
Re Claim 7, Mullen and Zhu discloses the apparatus of claim 1 and Mullen discloses, the memory storing instructions which when executed by the processor cause the processor to: determine, by the application, action data ( P80-81, 106, 138) but fail to specifically disclose that the action data comprises a uniform resource locator (URL); and open, by the application, a page of the application associated with the URL.  
However Levesque discloses action data comprises a uniform resource locator (URL); and perform an operation associated with the URL (P65-66, P94).  
Given the teachings of Levesque it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claim invention to modify the teachings of Mullen and Zhu  with the action data comprising a uniform resource locator (URL); ); and open, by the application, a page of the application associated with the URL.  
Doing so would allow users to perform digital tasks quickly and easily.
Re Claim 14, Mullen and Zhu discloses the non-transitory computer-readable storage medium of claim 8, and Mullen discloses computer-readable program code executable by the processor circuit to cause the processor circuit to: determine, by the application, action data (P80-81, 106, 138).
Mullen and Zhu fails to disclose that the action data comprises a uniform resource locator (URL); and open, by the application, a page of the application associated with the URL.  
However Levesque discloses that the action data comprises a uniform resource locator (URL); and open, by the application, a page of the application associated with the URL (P65-66, P94).  .  
Given the teachings of Levesque it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the teachings of Mullen and Zhu with the action data comprises a uniform resource locator (URL); and open, by the application, a page of the application associated with the URL.
Doing so would allow users to perform digital tasks quickly and easily.

Allowable Subject Matter
Claims 4, 5, 11, 12, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in RE claim 4:  The prior art of record fail to disclose generate, by the ML model based on the action data, a plurality of predicted actions including the predicted action; compute, by the ML model, a respective score for each of the predicted actions; and select, by the ML model, the predicted action based on the scores of each predicted action.
The following is a statement of reasons for the indication of allowable subject matter in RE claim 5:  The prior art of record fail to  disclose  wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card.  
The following is a statement of reasons for the indication of allowable subject matter in RE claim 11. The prior art of record fail to  disclose  generating, by the ML model based on the action data, a plurality of predicted actions including the predicted action; compute, by the ML model, a respective score for each of the predicted actions; and select, by the ML model, the predicted action based on the scores of each predicted action.  
The following is a statement of reasons for the indication of allowable subject matter in RE claim 12. The prior art of record fail to  disclose wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, wherein the predicted action comprises one or more of: (i) a phone call, (ii) loading a page of the application, (iii) activating a component of an operating system (OS) executing on the processor, (iv) accessing a function of a different application executing on the OS, and (v) activating the contactless card.  
The following is a statement of reasons for the indication of allowable subject matter in RE claim 18. The prior art of record fail to  disclose generating, by the ML model based on the action data, a plurality of predicted actions including the predicted action; computing, by the ML model, a respective score for each of the predicted actions; and selecting, by the ML model, the predicted action based on the scores of each predicted action.  
The following is a statement of reasons for the indication of allowable subject matter in RE claim 20. The prior art of record fail to  disclose, wherein the ML model is generated based on training data describing a plurality of actions performed responsive to a plurality of taps of a plurality of contactless cards to a plurality of devices, wherein the device is one of the plurality of devices, the method further comprising: determining, by the application, that the action data comprises a uniform resource locator (URL); and opening, by the application, a page of the application associated with the URL.  


Conclusion
The following reference is cited but not relied upon:
Golbandi et al.  Discloses Image Features and additional features provided to or obtained by a Machine Learning System. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887